DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 28 January 2021, with respect to 35 U.S.C. § 103 rejections of claims 1-4 in view of Inoue and Nishinaka have been fully considered and are persuasive. Applicant has amended the independent claim such that the battery contains an exterior body and that each of the current collecting plates are lead outside of the exterior body. Additionally, applicant argues that Inoue does not adequately teach that the current collecting plates arranged on the outermost layers include an electrically conductive layer and a resin film, wherein the resin film has a thermal shrinkage percentage of 2% or greater at a temperature of 150°C. This argument is found to be persuasive as the teachings of Inoue drawn to a current collector which contains an electrically conductive layer and a resin containing sheet are located within the battery and are not the current collecting plates located only on the outermost layers. Nishinaka does not address these shortcomings of the Inoue reference. Accordingly, the 35 U.S.C. § 103 rejections of claims 1-4 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Inoue (cited in the previous rejection).

However, Inoue does not teach that the current collector plates which run to the current collecting plates being led out of the exterior body contain an resin film having a thermal shrinkage percentage of 2% or greater at a temperature of 150°C.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767